VAN HOOMISSEN, J.,
dissenting.
I respectfully dissent.
Having properly framed the issue, the majority fails to focus on the relevant analysis. “Irregularity in the proceedings of the court,” ORCP 64B.(1) — the central issue here— and “Misconduct of the jury,” ORCP 64B.(2) — the issue addressed by the majority — raise different questions that require separate analyses. They are not interchangeable merely because both implicate “finality of verdicts.” The public policy favoring “finality of verdicts” is not frustrated by a decision upholding the trial court’s order allowing a new trial.
The cases cited by the majority involve jury misconduct and are inapposite.1 Clearly, charges made against jurors, in the nature of collateral attacks on jury verdicts, require a rule placing on the complaining party the burden to show by clear and convincing evidence that he was deprived of a fair trial as a result of the alleged misconduct. See, e.g., State v. Gardner, 230 Or 569, 576, 371 P2d 558 (1962). The majority’s reference to Blanton’s “guidelines to aid in determining when the misconduct is such that a verdict will be set aside,” is, therefore, simply not helpful.
The trial court’s order provides in relevant part:
“The Court being satisfied that the written verdict fails to express any conclusion reached by members of the jury * * * the court should exercise its discretion * * * by granting a new trial * * * on the grounds:
“a. That the written verdict is not the actual verdict of the jury and that it fails to express the true conclusion reached by the six members of the jury * * *.” (Emphasis supplied.)
Significantly, plaintiff does not contend that the verdict expressed the decision of any of the jurors.
*124Oregon courts have not yet developed a rule to govern when a verdict may be set aside and a new trial granted when the jury’s statements or affidavits unanimously show that their actual verdict was not correctly recorded.2 A fair and sound rule must guard the deliberations of a jury from retrospective examination. See, e.g., State v. Gardner, supra. However, when all jurors agree on a verdict, but then fail to communicate that verdict accurately, it should be within the trial court’s discretion to set the erroneous verdict aside and order a new trial.3
*125There is evidence in the record that the jury had reached a verdict in favor of defendants and that it then failed to record that verdict correctly. On those facts, the trial court should have broad discretion to insure that an injustice is not done. Such a narrow exception to the general rule prohibiting impeachment of verdicts is not vulnerable to the many problems associated with attempting retrospectively to enter the jury room and the minds of the jurors to determine mental processes, compare State of Oregon v. Imlah, 204 Or 43, 51-52, 281 P2d 973 (1955); the principle of upholding “finalty of verdicts” is not threatened by such an exception.

 Blanton v. Union Pacific Railroad Co., 289 Or 617, 616 P2d 477 (1980) (allegations that the jury had reached a quotient verdict); Schmitz v. Yant, 242 Or 308, 409 P2d 346 (1965) (prejudicial statements of a prospective juror); Carson v. Brauer, 234 Or 333, 382 P2d 79 (1963) (various alleged “wrongful influences” on the jury); State v. Gardner, 230 Or 569, 371 P2d 558 (1962) (alleged prejudicial statements by a juror).


 Other courts distinguish between guarding the secrecy of a jury’s deliberations and correcting its errors. In Thorndall v. Peerless Motor Car Co., 212 Mass 352, 99 NE 221, 232 (1912), the Massachusetts Supreme Court explained:
“The general rule is that the policy of the law guards so strictly the secrecy of the deliberations of the jury that their conduct, motives or grounds of action in the jury room are sealed from subsequent investigation by examination of the jurors. But this falls short of excluding testimony of affidavits of all the members of the panel to the effect that a mistake has been made in the formal expression of the determination actually reached. Instant correction of manifest errors, either under the eye of the court or by sending out the jury for that purpose, is not infrequent. * * * The fair import of the affidavits presented is, not that the jury misunderstood the court’s instructions or failed to apprehend the meaning of ‘repudiation’ as applied to this contract, but that by reason of a clerical error there was a failure to express with accuracy in writing the conclusion to which all deliberately had given adherence. * * * The affidavits of all the jurors agreeing to the same point were admissible for the purpose of showing the clerical error occurring after the deliberations of the jury had ceased and the verdict had been agreed upon, and of enabling the court to correct it.”
See also Cassamasse v. J.G. Lamotte and Son, Inc., 391 Mass 315, 461 NE 2d 785 (1984); Youtsey Bros. v. Darlington, 233 Ky 112, 25 SW 2d 44 (1930).


 The majority opinion states:
“In the present case, the trial court was persuaded by the unsworn statements of five of the six jurors that they made a mistake, because they failed to apprehend the meaning of the questions on the verdict form. Accordingly, the jury’s mistake was not in the recording of their verdict, i.e., a clerical error; rather, it was a mistake in arriving at the verdict.” 72 Or App at 121.
There are at least two problems with this analysis. First, the citation to Beigler v. Kirby, 281 Or 423, 574 P2d 1127 (1978), to support this characterization of the facts is not persuasive. In Biegler, the issue was whether the trial court abused its discretion in denying a motion for mistrial and resubmitting a case to the jury after the jury had initially returned a verdict for the plaintiff but assessed no general or special damages. The trial court had refused to grant a mistrial, stating that “[rjeinstruction of the jury would tend to cure any misunderstanding the jury entertained regarding damages.” 281 Or at 429. Second, the majority’s characterization of the jury’s error as a failure “to apprehend the meaning of the questions on the verdict form” is not helpful. To read the word “fail” into the question on the verdict form is no different than it would be to misread “plaintiff’ for “defendant.” A proper analysis should focus on whether the jury had agreed that defendant should prevail and then had failed to express that agreement accurately. The trial court was satisfied that agreement had occurred. We review the court’s order only for an abuse of discretion. None is shown here.